Electronically Filed
                                                          Supreme Court
                                                          SCWC-30059
                                                          10-JAN-2013
                                                          09:45 AM
                            SCWC-30059

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


        STATE OF HAWAI#I, Respondent/Plaintiff-Appellee,

                                  vs.

         CLARENCE STONE, Petitioner/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
             (ICA NO. 30059; CASE NOS. 2DTA-08-00722;
          2DTA-08-01628; 2DTC-08-011610; 2DTC-09-009261)

        ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
   (By: Recktenwald, C.J., Nakayama, McKenna, and Pollack, JJ.
                and Acoba, J., dissenting in part)

          Petitioner/Defendant-Appellant’s application for writ

of certiorari filed on November 30, 2012, is hereby accepted.

          IT IS FURTHER ORDERED, that no oral argument will be

heard in this case.   Any party may, within ten days and pursuant

to Rule 34(c) of the Hawai#i Rules of Appellate Procedure, move

for retention of oral argument.

          DATED:   Honolulu, Hawai#i, January 10, 2013.

Hayden Aluli                            /s/ Mark E. Recktenwald
for petitioner
                                        /s/ Paula A. Nakayama
Peter A. Hanano
for respondent                          /s/ Sabrina S. McKenna

                                        /s/ Richard W. Pollack
                  DISSENT IN PART BY ACOBA, J.

          I respectfully dissent in part and would set this case

for oral argument in view of the burgeoning and continuing

question of the jurisdictional effect of defective charges.

                                    /s/ Simeon R. Acoba, Jr.




                                2